Citation Nr: 1543953	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-47 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for PTSD and depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for mechanical lumbar strain with thoracic spine degenerative disc disease.

4.  Entitlement to an initial rating in excess of 10 percent for chronic cervical strain and lower cervical degenerative spondylosis.

5.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.

6.  Entitlement to an effective date prior to March 20, 2009, for the grant of service connection for chronic sinusitis.

7.  Entitlement to service connection for throat clearing, post nasal drainage, and cough, due to an undiagnosed illness.

8.  Entitlement to service connection for cold and heat exposure to include hand aches.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for nummular eczema of the legs.

11.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected traumatic brain injury with secondary posterior cortical syndrome.

12.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected mechanical lumbar strain with thoracic spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to January 2005 and from August 2006 to December 2006.  He died on December [redacted], 2012.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009, June 2009, July 2009, September 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2013, the appellant, the Veteran's widow, requested that she be substituted into the Veteran's claims pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A).  In a February 2013 letter to the appellant, the RO accepted the appellant's request to act as a substitute on behalf of the Veteran for the appeals that were pending at the time of his death.  This appeal was previously before the Board in June 2014 at which time the case was remanded for additional development; namely, to obtain updated VA treatment records.  There has been substantial compliance with the Board's June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA AND Veteran's Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD disability has not been shown to have more nearly approximated total social and occupational impairment.

2.  For the entire initial rating period on appeal, the Veteran's GERD was manifested by periods of epigastric pain and vomiting; it was not manifested by considerable or severe impairment of health.

3.  For the entire initial rating period on appeal, the Veteran's service-connected lumbar strain was manifested by complaints of pain on motion of the lumbar spine on examination, but did not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, did not demonstrate neurologic impairment, and/or did not cause incapacitating episodes as defined by VA.

4.  For the entire initial rating period on appeal, the Veteran's service-connected chronic cervical strain and lower cervical degenerative spondylosis was manifested by complaints of pain on motion of the cervical spine on examination, but did not cause limitation of flexion to greater than 15 degrees but less than 30 degrees, or combined range of motion of the cervical spine to 170 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, did not demonstrate neurologic impairment, and/or did not cause incapacitating episodes as defined by VA.

5.  The Veteran's sinusitis was manifested by sinus congestion, drainage and coughs and was treated with Mucinex; it was not productive of any episodes of incapacitating sinusitis requiring prolonged, 4-6 weeks, on antibiotics per year, or any non-incapacitating episodes of sinusitis per year characterized by headaches, pain and purulent discharge or crusting. 

6.  The Veteran's November 14, 2008, formal claim for service connection for "respiratory problems" is construed as including chronic sinusitis.  

7.  The Veteran is not shown by the evidence to have had a respiratory disorder other than chronic sinusitis at any point since he filed his claim for service connection for such disability.

8.  The Veteran is not shown by the evidence to have had residuals of cold and heat exposure, claimed as hand aches, at any point since he filed his claim for service connection for such disability.

9.  The Veteran had preexisting Achilles tendonitis, right foot, upon entry into active duty.

10.  The evidence of record is against a finding that the Veteran's preexisting tendonitis, right foot, was aggravated, or increased in severity, during service.

11.  The Veteran's nummular eczema of the legs is not attributable to service.

12.  Erectile dysfunction is not attributable (causation or aggravation) to service or to a service connected disease or injury.  

13.  A left hip disorder is not attributable (causation or aggravation) to service or to a service connected disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD and depressive disorder have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (Code(s)) 9411, 9434 (2014).

2.  The criteria for an initial evaluation in excess of 30 percent for GERD have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).

3.  The criteria for an initial rating in excess of 10 percent rating for mechanical lumbar strain with thoracic spine degenerative disc disease have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2014).

4.  The criteria for an initial rating in excess of 10 percent rating for chronic cervical strain and lower cervical degenerative spondylosis have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2014).

5.  The criteria for an initial rating in excess of 10 percent for sinusitis have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97a, Diagnostic Code 6513 (2014).

6.  The criteria for an effective date of November 14, 2008, but no earlier, for the grant of entitlement to service connection for chronic sinusitis are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

7.  Respiratory symptoms claimed as throat clearing, postnasal drainage and cough do not result from an undiagnosed illness or medically unexplained chronic multisymptom illness, but from chronic sinusitis.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

8.  Residuals from cold and heat exposure, claimed as hand aches, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

9.  A bilateral foot disorder, diagnosed as Achilles tendonitis, right foot, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

10.  Nummular eczema of the legs was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  Erectile dysfunction was not incurred in or aggravated by service nor was it caused by or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

12.  A left hip disorder was not incurred in or aggravated by service nor was it caused by or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Letters dated in November 2008, April 2009, June 2009, July 2009, January 2011 and March 2011 satisfied the duty to notify provisions with regard to the claims on appeal.  The claims were all readjudicated in a March 2015 Supplemental Statements of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In regard to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and indicated private treatment records have been obtained.  Also, VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims with the exception of three service connection claims discussed below.  The examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges that the Veteran was not afforded VA examinations pertaining to the claims for service connection for residuals of heat and cold exposure, claimed as hand aches, a bilateral foot disability, and nummular eczema of the legs, although he did undergo a VA Persian Gulf Protocol examination in March 2009.   In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  As is discussed below, these low threshold requirements with respect to these three claims were not met.  Accordingly examinations were not required.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being adjudicated herein are thus ready to be considered on the merits.


II. Increased Rating Claims

A.  General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

B.  Initial Rating in Excess of 70 Percent for PTSD and Depressive Disorder

The Veteran's psychiatric disability has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434. 

Under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed under Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Symptoms as noted in the Veteran's treatment records included sleep problems, memory loss, depression and periodic anxiety and panic attacks.   It is important to note that the Veteran was rated 100 percent for residuals of traumatic brain injury (TBI).  Thus, this disability presents a somewhat complicating factor for evaluating PTSD and depressive disorder symptomatology, because it too effects the Veteran's cognitive and emotional/behavioral functioning.  See 38 C.F.R. §§ 4.130, 4.124a, Codes 8045, 9411.  In fact, a VA examiner in May 2012 found that it was not possible to differentiate what symptoms were attributable to each diagnosis.  He explained that the Veteran's brain injury was severe and his memory impairment made the assessment of the PTSD symptoms impossible.  He did note, however, that TBI was the main problem and dementia caused total social and occupational impairment.  

Thus, to the extent the Veteran argued that his memory loss, concentration loss, sleep loss, anxiety and other similar symptoms were severe enough to present a disability picture approximating a 100 percent rating for his PTSD and depressive disorder, the Board finds that such symptomology is incorporated into the TBI rating and would violate the rule against pyramiding.  38 C.F.R. § 4.14.

In short, the evidence of record is insufficient to support an increased rating, to 100 percent, for the Veteran's service-connected PTSD and depressive disorder.  Accordingly, the Board finds that a rating in excess of 70 percent for PTSD and depressive disorder is not warranted.
C.  Initial Rating in Excess of 30 Percent for GERD

The Veteran's GERD has been evaluated to an analogous disability under Diagnostic Code 7346, found in 38 C.F.R. § 4.114.  Under this criteria, which contemplates hiatal hernias, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest available 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

For purposes of evaluating conditions under 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2014).

Pertinent evidence consists of a July 2009 VA examination report with noted symptoms of daily substernal pain with pyrosis and regurgitation several times a day and nausea approximately once a week.  Such findings are consistent with the criteria for the current 30 percent rating.  In short, the findings do not support the criteria for a higher 60 percent rating.  That is, the findings revealed no hematemesis, no melena and no anemia.  In terms of weight loss, the Veteran was noted to have actually gained weight assessed at 5 percent of his baseline.  While findings at an earlier Persian Gulf War Protocol examination in March 2009 were positive for indigestion and heartburn, findings similarly revealed no history of hematemesis of melena and showed a normal gastrointestinal examination.  Subsequent treatment and examination reports in 2009 to the date of the Veteran's death in December 2012 do not show complaints or treatment for GERD.  

In short, the evidence does not support a finding that the Veteran's GERD symptoms were productive of considerable impairment of health.  As such, the evidence weighs against finding that a higher than 30 percent rating for this disability is warranted.  38 U.S.C.A. § 5107(b).

D.  Initial Ratings In Excess of 10 Percent for Lumbar and Cervical Spine Disabilities

Facts
 
A private physician in June 2008 interpreted a January 2008 magnetic resonance imaging (MRI) report as showing some cervical spondylosis and some osteophytes with severe stenosis in the left neuroforamen and mild stenosis of the right neuroforamen at C3-C4.  He also noted degenerative changes at the C6-C7 level.  With respect to the lumbar spine, he said there was degeneration at L4-L5 and mild to moderate spinal and foraminal stenosis.  He reported that these findings were likely the cause of the cervical and back pain and may very well be a continued source of pain or disability in the future.

In November 2008, the Veteran filed a claim for service connection for a lower back disability.

The Veteran was seen at a medical facility in November 2008 complaining of pain in his buttocks and legs on prolonged standing.  Findings revealed decreased range of motion on flexion and normal extension lateral bends.  A lumbar computed tomography (CT) scan revealed central/left paracentral lateral recess narrowing and L5-S1 mild central bulging.  He was assessed as having spinal claudication/spinal stenosis/degenerative joint disease.  

In November 2008, the RO granted service connection for mechanical lumbar strain with thoracic spine degenerative disc disease and assigned a 10 percent rating.  

The Veteran complained at a March 2009 Persian Gulf War Protocol Examination of persistent low back pain, stiffness and tightness with occasional spasm.  He also reported flare-ups two to three times a month.  He said he was able to walk one to three miles.  Lumbar range of motion testing revealed extension from 0 to 20 degrees, forward flexion from 0 to 75 degrees, right and left lateral bending from 0 to 25 degrees and right and left rotation from 0 to 20 degrees.  Tenderness was noted on all ranges of motion.  There was increased pain following repetitive testing, but no weakness, excess fatigability, incoordination, lack of endurance, or loss in range of motion.  The examiner could not express additional limitation due to repetitive use, without resorting to mere speculation.  Neurological findings were unremarkable.  Additional findings show that the Veteran had a normal gait with no lumbar ankylosis.  Tenderness was noted, but there were no muscle spasms.
Lumbar x-rays were normal except for thoracic degenerative disc disease.  The Veteran was assessed as having mechanical lumbar strain with thoracic spine degenerative disc disease.

Cervical problems reported at a July 2009 VA examination included pain when looking to the right, but no weakness in the neck in the trapezius on the left.  The Veteran was noted as taking Naprosyn for pain.  Findings revealed cervical spasms, tenderness, and pain with motion and guarding, but not severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no ankylosis.  Range of motion revealed forward flexion from 0 to 35 degrees with pain at 35 degrees.  There was no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  Extension was from 0 to 30 degrees with pain at 30 degrees and no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  Right and left lateral flexion was from 0 to 30 degrees with pain at 20 degrees and no limitation of motion with repetitive ROM due to pain, fatigue, lack of endurance, incoordination or weakness.  Right and left rotation was from 0 to 45 degrees with pain at 45 degrees and no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  Cervical x-rays revealed mild to moderate mid to lower cervical degenerative spondylosis.  The Veteran was diagnosed as having chronic cervical strain and mild to moderate mid to lower cervical "degenerative".  The condition was noted to have significant effects on the Veteran's usual occupation (as a physician) due to decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina and pain.

In July 2009, the RO granted service connection for chronic cervical strain and lower cervical degenerative spondylosis and assigned a 10 percent disability rating.

Physical therapy records from May 2010 to July 2010 show that the Veteran received physical therapy for low back pain.  He was advised to return if additional therapy was needed.

The Veteran reported at a VA medical facility in December 2010 that his low back pain was gradually getting worse.  Lumbar spine studies performed at that time included x-rays revealing degenerative disc disease T11-T12, otherwise normal, and a MRI revealing broad-based disc bulge with mild bilateral neural foraminal narrowing, L3-L4, and broad-based disc bulge with impingement upon left L4 and L5 nerve roots, L4-L5.

A February 2011 VA outpatient record shows that the Veteran had had two back injections for pain without much improvement and was due for a third injection.

At a VA Aid and Attendance examination in May 2012, the examiner reported that the Veteran had no limitation of motion of the cervical or lumbar spine, but had functional disabilities due to back pain.

Criteria and Discussion

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Code 5237.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

 Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.


1.  Lumbar Spine Disability

In this case, the Veteran's mechanical lumbar strain with thoracic spine degenerative disc disease is rated as 10 percent disabling.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 60 degrees or less but not greater than 30 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  See DeLuca, supra; 38 C.F.R. § 4.7.  However, this is not the case.  

Findings as noted at the March 2009 Persian Gulf Protocol examination revealed forward flexion to 75 degrees and a combined range of motion of the thoracolumbar spine to 185 degrees.  In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner in March 2009 specifically found that repetition on range of motion revealed increased pain, but no weakness, excess fatigability, incoordination, lack of endurance, or loss in range of motion.  The examiner went on to state that he could not express additional limitation due to repetitive use without resorting to mere speculation.  Similarly, a VA Aid and Attendance examiner in May 2012 reported that the Veteran had functional disabilities due to back pain, but he also reported that there was no limitation of flexion on exam.  In short, there is nothing in the record to suggest that flexion of the lumbar spine was the functional equivalent of flexion limited to 60 or that the combined range of motion was 120 degrees or less, or that an abnormal gait or abnormal spinal contour had been shown.  38 C.F.R. § 4.71, Code 5237.  Consequently, a higher than 10 percent rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  As noted, neurological findings at the March 2009 Persian Gulf War Protocol examination were unremarkable.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition.  

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 for Intervertebral Disc Syndrome.  However, there is no evidence, either lay or medical, of incapacitating episodes as contemplated by the regulation.  Accordingly, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board further concludes that there is no basis for staged ratings of the Veteran's lumbar strain, as his symptoms were primarily the same throughout the appeal period.  For the foregoing reasons, the Board finds that an initial rating in excess of 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.  Cervical Spine Disability

In this case, the Veteran's cervical strain disability is rated as 10 percent disabling.  In order to warrant a higher rating, there must be the functional equivalent of forward flexion greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.  See DeLuca, supra; 38 C.F.R. § 4.7.  However, such criteria have not been shown here.  Rather, findings at the July 2009 VA examination revealed forward flexion to 35 degrees with pain at 35 degrees and a combined range of motion of the cervical spine of 215 degrees.  Also, while cervical spams were noted along with guarding and tenderness, none of these findings were found to be severe enough to result in abnormal gait or spinal contour.  

In terms of functional impairment, the July 2009 VA examiner specifically found no limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, a higher rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence, either lay or medical, of incapacitating episodes as contemplated by the regulation.  Accordingly, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Also, there is no basis for staged ratings of the Veteran's cervical disability as his symptoms were primarily the same throughout the appeal period.  For the foregoing reasons, the Board finds that an initial rating in excess of 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


E.  Initial Rating in Excess of 10 Percent for Chronic Sinusitis

The Veteran's sinusitis was assigned an initial 10 percent rating under Diagnostic Code 6513, chronic maxillary sinusitis.  Diagnostic Codes 6510 through 6514 are rated according to the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97 (2014).  Under the rating formula, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (2014).

In November 2008, the Veteran underwent a primary care assessment examination at a VA medical facility where he reported chronic sinus congestion and drainage since being exposed to noxious fumes on active duty.  He was diagnosed as having chronic sinusitis.  

The Veteran reported at a VA Persian Gulf Protocol examination in March 2009 that He states) that he experienced drainage in his throat for which he felt the need to constantly clear his throat.  He also described a cough that occurred daily and was productive of clear thick sputum.  He denied episodes of sinusitis over the past 12 months.  A pulmonary function test conducted at this time was normal as was a chest x-ray.  Findings revealed no nasal obstruction or polyps and normal nasal vestibule, turbinates and septum.  

In July 2010, the Veteran was evaluated by VA at which time he reported sinus congestion and drainage and had a noted history of chronic cough and postnasal drip.  He said he took Mucinex for his symptoms.  He was diagnosed at that time as having chronic sinusitis.  In an addendum report in September 2010, the VA examiner relayed that when specifically asked, the Veteran stated that he did not have any episodes of incapacitating sinusitis requiring prolonged,4-6 weeks, on antibiotics per year.  He said that, in addition, he had no non-incapacitating episodes of sinusitis per year characterized by headaches, pain and purulent discharge or crusting.  The examiner went on to note that the Veteran had not required the use of antibiotics for any period of time related to a sinus infection and did not experience sinus headaches or sinus pain.  He said that other than the drainage posterior pharynx, the Veteran may have experienced some feeling of nasal stuffiness and fullness of the maxillary sinuses area.  

In light of the evidence outlined above showing neither capacitating or incapacitating episodes of sinusitis, the Board finds that the overall disability picture for the Veteran's sinusitis does not more closely approximate a 30 percent rating at any point during the pendency of this appeal.  38 C.F.R. § 4.7 (2014).  As such, the preponderance of the evidence is against this claim and it must be denied.  38 U.S.C.A. § 5107(b).  

F.  Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran did not allege nor indicate that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

III. Earlier Effective Date for Grant of Service Connection for Chronic Sinusitis

A.  Law and Regulations

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (prior regulation).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


B.  Discussion

In November 2008, the Veteran filed a formal claim for service connection for "respiratory problems due to exposure to burning material outside his trailer".

Also in November 2008, the Veteran underwent a primary care assessment examination at a VA medical facility where he was diagnosed as having chronic sinusitis.  The examiner opined that this diagnosis was as likely as not related to noxious smoke exposure on active duty.  Though this examination took place in November 2008, the RO did not receive the examination report until March 2010.  

Following the primary care assessment in November 2008, the Veteran, in March 2009, underwent a Persian Gulf War Protocol Examination.  He specifically denied at that time experiencing any sinus or allergy symptoms.  The examiner concluded that there was insufficient clinical evidence (noted clinical objective findings of a respiratory condition) to warrant a diagnosis of any acute or chronic respiratory disorder, or residuals thereof.  

On March 20, 2009, the RO received a statement from the Veteran requesting to "reopen" his disability compensation claim for "sinus" as a direct service-connected disability.  He explained that he began having difficulties with drainage when he was exposed to the burning pits in Iraq.  

In denying the Veteran's November 2008 claim for respiratory problems on March 25, 2009, the RO found that the disability neither arose during service in the Gulf Theater nor manifested to a compensable degree after the last date of service in the Gulf Theater during the Gulf War.  

Thereafter, in November 2009, the RO denied the claim for service connection for sinusitis.  The RO explained to the Veteran that it did not have access to his March 20, 2009, claim at the time of the March 25, 2009, rating decision and thus did not include consideration of the March 2009 claim for a sinus disability.  

Subsequently, in July 2010, the Veteran underwent a VA respiratory examination at which time the examiner diagnosed him as having chronic sinusitis which he related to the Veteran's exposure to burning fire pits in service in Iraq.  The RO thereafter, in September 2010, granted service connection for chronic sinusitis assigning a 10 percent rating effective March 20, 2009.

The appellant is seeking entitlement to an effective date earlier than March 20, 2009, for the grant of service connection for a sinus disability.  In this regard, she and her representative contend that the effective date should date back to the date of the Veteran's November 2008 claim, at which time he claimed service connection for respiratory problems due to exposure to burning material outside his trailer.  The Board agrees.

That is, the Board finds that the Veteran's November 2008 claim for service connection for "respiratory problems" due to exposure from burning material is sufficiently broad to include a claim for a disease of the upper respiratory tract such as sinusitis.  This is consistent with the law which provides that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Moreover, the November 2008 VA primary care assessment record diagnosing the Veteran as having chronic sinusitis as likely as not due to noxious smoke exposure while on active duty supports this finding, as does the subsequent VA examination report in July 2010 which also diagnosed him as having chronic sinusitis related to his exposure to burning fire pits in service in Iraq.  The fact that the RO did not receive the November 2008 VA record until March 2010 does not negatively affect this claim since VA records are constructively part of the file, even if not physically.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the Board concludes that the preponderance of the evidence supports a finding of an effective date of November 14, 2008, but not earlier, for the grant of service connection for chronic sinusitis.

V.  Service Connection Claims

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may further be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the Veteran's claims for service connection for the present disabilities were filed after October 2006, the current version of 38 C.F.R. § 3.310 is for consideration.  See 38 C.F.R. § 3.310 (2014).

In this case, the Veteran's service personnel records show that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, service connection may be established under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834).  38 C.F.R. § 3.310(a)(1) (2013).  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include sleep disturbances.

Under C.F.R. § 3.304 (b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran did not assert, nor does the evidence show, that his claimed service connected disabilities on appeal resulted from engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Throat Clearing, Cough, and Post Nasal Drainage Due to an Undiagnosed Illness

The appellant and his representative appeal a March 2009 rating decision that denied the Veteran's claim for service connection for a respiratory condition characterized as throat clearing, cough and postnasal drainage, due to an undiagnosed illness.  

By way of background, in November 2008, the Veteran underwent a VA primary care assessment at which time he reported chronic sinus congestion and drainage ever since his exposure in service in Iraq to fire and noxious fumes.  He was diagnosed at that time as having chronic sinusitis as likely as not related to noxious smoke exposure on active duty.   

Later, in March 2009, the Veteran underwent a Persian Gulf War protocol examination at which time he reported symptoms of throat clearing, cough and postnasal drainage.  The examiner found that there was insufficient clinical evidence (noted clinical objective findings of a respiratory condition) at that time to warrant a diagnosis of any acute or chronic respiratory disorder, or residuals thereof.  He related the Veteran's respiratory problems, identified as throat clearing, postnasal drainage and cough, as due to "Gulf War Hazard".  

However, subsequently, at a VA examination in July 2010, the Veteran reported the same symptoms of sinus congestion, drainage and postnasal drip for which he took Mucinex on a daily basis.  He was diagnosed as having sinusitis.  The examiner reported that the Veteran's symptoms began while exposed to smoke from burning pits while serving in Iraq and opined that this chronic sinusitis therefore is at least as likely as not caused by or the result of the Veteran's service in Iraq.

In a September 2010 rating decision, the RO granted service connection for sinusitis.    

In light of the foregoing, the Board finds that the weight of evidence establishes that the symptomatology the Veteran has complained of with respect to respiratory problems, i.e, throat clearing, post nasal drip, drainage and cough, were due to chronic sinusitis.  That is, the Board finds that the opinions by the primary care physician in November 2008 and the VA examiner in July 2010 diagnosing the Veteran as having chronic sinusitis due to his respiratory symptoms outweigh the opinion of the March 2009 Persian Gulf Protocol examination examiner who concluded that there was insufficient clinical evidence to warrant a diagnosis of a respiratory disorder and who went on to relate the symptoms to "Gulf War Hazard".   

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Cold and Heat Exposure Residuals, Claimed as Hand Aches

Treatment records prior to the Veteran's active duty show that he was seen in September 1992 after his right index and long fingers were slammed in a door.  He was diagnosed as having a post crushing injury, index and long fingers, right hand, with fracture of distal phalanx and subungual hematoma.

Service treatment records do not show complaints or treatment for residuals of cold and/or heat exposure, to include hand aches, nor were such complaints or treatment noted at a November 2008 VA primary care assessment examination or a March 2009 VA Persian Gulf Protocol examination.   

Postservice medical records likewise do not show complaints or treatment related to residuals of cold and/or heat exposure, to include hand aches.  These records include private medical records dating back to 1988, as well as VA outpatient records dated from 2007 to 2012.  

Thus, inasmuch as the essential elements of the claim for service connection for residuals of cold and/or heat exposure, to include hand aches, has not been established, i.e., (1) competent evidence of a current cervical disability, the weight of evidence is against the claim on this basis and the claim must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).

D.  Bilateral Foot Disorder

Treatment records as early as January 1988 note that the Veteran had a problem with his Achilles tendon on the right.  He reported on an August 1994 Report of Medical History having a positive history of foot trouble which he described as Achilles tendonitis.  He was assessed in October 2002 as having chronic tendonitis and again in April 2004 at which time he was treated with Vioxx.  He was similarly diagnosed as having chronic Achilles tendonitis in October 1999 and in January 2004.  Also in January 2004 he reported that he had had pain in the Achilles area for the past 20 years.  Shortly thereafter, in August 2004, approximately one month prior to active duty, the Veteran was placed on a permanent physical profile for Achilles tendonitis on the right.  The purpose of the profile was to "prevent further injury of Achilles tendon in [right] foot."  Then, in September 2004, on the first day of active duty, the Veteran signed a statement acknowledging the permanent profile.  In light of this evidence, the Board finds that the Veteran's Achilles tendonitis on the right was noted upon entrance into active duty and the presumption of soundness does not apply.  38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.38 C.F.R. § 3.306 .

In this case, the Veteran's service treatment records do not show any treatment for Achilles tendonitis on the right and the evidence of record thus does not support a finding of an increase in severity of this disability in service.  There is no competent credible evidence or clinical evidence of record that the Veteran's underlying Achilles tendonitis on the right worsened during service.   

Additionally, as there is no other diagnosed foot disorder on file prior to, during or following active duty, further consideration of this issue on a direct service connection basis regardless of any presumptions is not warranted.  38 C.F.R. § 3.303.

Based on the evidence of record, the Board finds that service connection for a bilateral foot disorder, diagnosed as Achilles tenonitis, right foot, is not warranted.  The Board has considered the benefit of the doubt rule, but finds that it is, therefore, not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Nummular Eczema of the Legs

The Veteran's service treatment records do not show complaints or treatment for nummular eczema of the legs.  Moreover, he subsequently denied a history of skin disease on a July 2007 Report of Medical History.  

In May 2008, the Veteran was treated by a private physician for nummular, red, scaly patches on his legs and was assessed at that time as having nummular eczema.  He also reported at that time having lesions on his legs five to six years with some in the past six months that were itchy.  He was noted to have a history of using cultivate cream five to six years earlier.  

The Veteran was not found to have any skin abnormalities at a Persian Gulf Protocol examination in March 2009.  

As noted above, in order to establish service connection, there must be competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).  While evidence in May 2008 shows that the Veteran had nummular eczema of the legs, there is no competent evidence relating it to service.  In this regard, there is no evidence of a skin problem in service and no medical opinion relating the Veteran's post service diagnosis of nummular eczema to service.  In assessing the credibility of the Veteran's statements, the fact that he was a physician and had expertise in the field of medicine must be weighed along with the fact that he had a service connected cognitive disorder.  In any event, to the extent that his statements are deemed credible, his report in May 2008 of having lesions on his legs five to six years earlier predates his active duty service.  

Inasmuch as the essential elements of the claim for service connection for nummular eczema of the legs have not been established, i.e., (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability, the weight of evidence is against the claim and the claim must be denied. 38 U.S.C.A. § 5107(b); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).


F.  Erectile Dysfunction, to Include as Secondary to Service Connected TBI/PTSD 

The Veteran's service treatment records do not show complaints of or treatment for erectile dysfunction while on active duty.  His Post Deployment Health Assessment, dated November 29, 2006, similarly shows no complaints of this condition.

At a VA psychiatric assessment in August 2007, the Veteran expressed concern with sexual dysfunction with his current medications which at that time consisted of Zoloft and Ativan.  He was advised to review this with the primary care provider with whom the prescriptions were initiated.  The examiner remarked that some consideration for a different class of medication with less sexual side effect might be undertaken.

In February 2011, the Veteran underwent a VA genitourinary examination.  After examining the Veteran and reviewing his medical records, the examiner opined that it was less likely as not that the Veteran's current erectile dysfunction was due to or a result of his PTSD or TB1.  He said review of previous records, including his initial evaluation concerning TBI, noted that he was not having issues of erectile dysfunction at that time and opined that it was less likely that erectile dysfunction would develop as a late complication or sequelae of previous head injury.  He went on to note that there is no medical evidence to support the Veteran's erectile dysfunction was due to or result of his service-connected PTSD.  He said he had reviewed medical literature in regard to the Veteran's medications that included Exelon patch, Namenda, as well as Remeron.  He noted that erectile dysfunction is not listed as a recorded or documented side effect typically associated with those medications.  He added that given the Veteran's history of the onset of his erectile dysfunction, and given a review of medical literature, it was his opinion that the Veteran's erectile dysfunction was less likely as not due to, a result of, or aggravated by his service-connected PTSD, TBI, or his medications that included Exelon patch, Namenda, or Remeron.  This is the only medical nexus opinion on file addressing this issue.  

Based on the foregoing, the Board finds that the weight of evidence goes against the claim for service connection for erectile dysfunction, to include as secondary to service-connected disability.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

G.  Left Hip Disorder, to Include as Secondary to Service Connected Back Disability

The Veteran's service treatment records do not show complaints or treatment for a left hip disorder.  

In February 2011, the Veteran underwent a VA examination to assess the claim for service connection for a bilateral hip disability.  The examiner noted that the Veteran was complaining of pain and discomfort into the right hip and right sacroiliac joint regions only.  He said he did not describe any specific left hip condition other than the previously described radiculopathy into the left lower extremity.  X-rays of the hips revealed mild degenerative hip joint disease, right greater than left.  The examiner opined that the bilateral hip degenerative joint disease per x-ray findings were at least as likely due to affects of advancing age and less likely due to or result of service connected lumbar spine strain and with thoracic spine degenerative disc disease.  The examiner went on to diagnose the Veteran as having right hip trochanteric bursitis and tendonitis with right sacroiliac joint dysfunction (a service connected disability).  He did not provide a left hip diagnoses other than degenerative joint disease which, as noted, he did not relate to service.    

There are no medical records on file that conflict with the February 2011 VA examination report.  These records include private medical records dating back to 1988, as well as VA outpatient records dated from 2007 to 2012.  

Inasmuch as the essential elements of the claim for service connection for a left hip disability has not been established, i.e., (1) competent evidence of a current left hip disability and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the weight of evidence is against the claim and the claim must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also Wallin v. West, 11 Vet. App. 509 (1998).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 70 percent for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, is denied.

An initial rating in excess of 30 percent for GERD is denied.

An initial rating in excess of 10 percent for chronic cervical strain and lower cervical degenerative spondylosis is denied.

An initial rating in excess of 10 percent for lumbar strain is denied.

An initial rating in excess of 20 percent for chronic sinusitis is denied.

An earlier effective date of November 14, 2008, for the grant of service-connection for chronic sinusitis is granted.

Entitlement to service connection for throat clearing, post nasal drainage, and cough due to an undiagnosed illness is denied.

Entitlement to service connection for cold and heat exposure to include hand aches is denied.

Entitlement to service connection for a bilateral foot disorder, diagnosed as Achilles tendonitis, right foot, is denied.

Entitlement to service connection for nummular eczema of the legs is denied.

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected traumatic brain injury with secondary posterior cortical syndrome, is denied.

Entitlement to service connection for a left hip disorder, including as secondary to service-connected mechanical lumbar strain with thoracic spine degenerative disc disease, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


